Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
-- APPARATUS AND METHODS FOR VARYING OUTPUT PULSE-WIDTH MODULATION (PWM) CONTROL OF AN INVERTER  --
III. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1, 12, and 20, includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having:  “…providing digital varying output pulse width modulation, PWM, control for an inverter comprising at least a first switch and a second switch, the method comprising: generating a first binary control signal at a system modulation frequency; generating a second binary control signal having a carrier frequency which is an integral multiple, M, of the system modulation frequency and a having periodically varying duty cycle; wherein generating the second binary control signal comprises: providing a periodic counter having a reset frequency which is an integral multiple K of the modulation frequency; calculating, in a first module, a plurality M of switch-off moments of the second control signal; determining, for each of the switch-off moments, a corresponding switch-off counter value and a corresponding counter sequence value; providing, in a second module, K memory locations; storing each switch-off counter value in a respective memory location corresponding to the respective counter sequence; storing a dummy value in each of the remaining memory locations; and sequentially and periodically transferring the contents of the memory locations to at least one PWM value register; the method further comprising, for one half of a period corresponding to the system modulation frequency: providing the first binary control signal to the first switch; and providing the second binary control signal to the second switch by reading the at least one PWM value register.”
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The following patents are sited as prior art Huang (US 11,823,319) teaches a camera system with PWM-activated triggers in order to transfer in bursts from the first image buffer into the second image buffer thereby used to control power to the PASR DRAM in the low-power mode. (col. 2, lines 43-col. 3,lines 1-13)
Correa et al., (NPL) teaches PWM techniques that uses inverters in high performance drive systems whereby useful power switches of the converters are present. (pgs.458-460) 
Kumar et al., (NPL) teaches PWM methods that are used to control the switching sequences operations of conventional multilevel inverters (MLIs) and reduced switch multilevel inverters (RSMLIs). (pgs. 2-5, Figs. 1-4)
Dominic (NPL) teaches digital varying output PWM control for an inverter with a plurality of switches (note Fig. 2.8-2.9). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
August 27, 2022